 


113 HR 3761 IH: To properly define and distinguish between decorative hearth products and vented hearth heaters.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3761 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Pompeo (for himself, Mr. Enyart, Mrs. McMorris Rodgers, and Mr. Kline) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To properly define and distinguish between decorative hearth products and vented hearth heaters. 
 
 
1.Vented hearth heaters and decorative hearth productsSection 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by inserting at the end the following: 
 
(67)Vented hearth heaterThe term vented hearth heater means a vented gas fireplace, vented fireplace insert, or vented stove— 
(A)for which any AFUE representation, or representation with respect to P.4 efficiencies required for products sold in Canada, is made in any manufacturer advertising or literature; 
(B)that is certified to the ANSI Z21.88 standard or identified in any manufacturer literature or advertising as a heater-rated product; or 
(C)that is equipped by the manufacturer with a thermostatic control. 
(68)Decorative hearth productThe term decorative hearth product means a vented gas fireplace, vented fireplace insert, vented stove, or vented gas log set that— 
(A)is not certified to the ANSI Z21.88 standard and, in the case of a vented gas fireplace, vented fireplace insert, or vented stove, is certified to the ANSI Z21.50 standard; 
(B)is sold without a thermostat and with a warranty provision expressly voiding all manufacturer warranties in the event the product is used with a thermostat; and 
(C)contains no energy efficiency representations other than P.4 efficiencies required for products sold in Canada.Decorative hearth products shall not be considered direct heating equipment for purposes of this part. A vented gas fireplace, vented fireplace insert, vented stove, or vented gas log set that is not a decorative hearth product shall be considered direct heating equipment for purposes of this part..  
 
